Filed 3/18/21 P. v. Jones CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073814

 v.                                                                      (Super.Ct.No. FSB19000464)

 MICHAEL ORLANDO JONES,                                                  OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. William Jefferson

Powell IV, Judge. Affirmed.

         Gregory L. Cannon, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal, Andrew

Mestman and Elizabeth M. Kuchar, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
       A jury convicted Michael Orlando Jones of continuous sexual abuse of his

girlfriend’s daughter (Jane Doe). (Pen. Code, § 288.5, subd. (a).) The jury also

convicted Doe’s mother of misdemeanor child abuse and being an accessory after the fact

to Jones’s crime. (Pen. Code, §§ 32, 273a, subd. (a).) Doe’s mother is not a party to this

appeal.

       Jones argues that the trial court prejudicially erred by excluding certain

out-of-court statements by Doe’s mother. In addition, he contends that trial counsel

rendered ineffective assistance by failing to raise a particular argument for admissibility.

We affirm.

                                     BACKGROUND

       Doe’s mother started dating Jones when Doe was around five years old. Doe’s

mother worked the overnight shift at her job; Jones lived with them and stayed home with

Doe. He molested Doe at night while her mother was at work. Doe testified that the

abuse started when she was in third grade, though she was unsure about that timeframe.

(She was 18 years old when she testified at trial.) Jones caressed her buttocks over her

clothes “[t]oo many [times] to count,” and he would sometimes stroke his penis while

touching her. In one instance, he touched her genitals over her clothes. In another

instance, he got on top of her and “dry hump[ed]” her. She was clothed, but he was

wearing only boxer shorts, and she could feel his penis pressing against her buttocks.

       Doe first disclosed the abuse to her mother when she was in sixth grade. Her

mother confronted Jones, and Jones apologized to Doe. Doe and her mother went to the

police station and reported Jones’s abuse in August 2012. Doe did not see Jones for


                                              2
several weeks after that, but then he moved back in with them. One night in February

2013, Doe awoke to feel Jones’s penis on her lips. Jones started crying and asked her not

to tell anyone, but Doe told her mother when her mother arrived home from work. Doe’s

mother told her to go sit in the car, and while Doe was there, paramedics arrived and

rushed into their apartment. They carried Jones out on a stretcher. He was bleeding from

his chest, and there was blood all over the kitchen floor when Doe went inside. The

People played the 911 call placed by Doe’s mother. In that call, Doe’s mother reported

that Jones had tried to commit suicide by stabbing himself in the chest. She asked

someone in the background, “Why would you do this? Why would you come back to my

fucking house?” Later in the call, a male in the background said, “I want to die.” Doe’s

mother told the operator that she believed Jones had stabbed himself because she was

upset with him, and “he just said he doesn’t care anymore.”

       Doe’s mother continued to date Jones after that, but he no longer lived with them.

Doe’s mother and Jones got engaged, and she told Doe that Doe needed to forgive Jones.

       The People played Doe’s April 2013 interview with a detective and her September

2013 interview with the Children’s Assessment Center. In those interviews, Doe

described how Jones touched her buttocks while touching his penis, got on top of her,

tried to touch her “private area,” and tried to put his penis in her mouth. She said that the

abuse happened almost every night. She also described the incident when paramedics

came to her apartment, and she thought that her mother had stabbed Jones. But her

mother told her later that Jones had stabbed himself.




                                              3
       While Doe’s mother chose not to testify, Jones testified in his own defense. He

and Doe’s mother separated three times during the course of their eight-year relationship,

and the final separation occurred in 2012. They separated in 2012 because he

impregnated another woman. After Doe’s mother found out about the other woman, she

threatened to put Jones in jail.

       Jones denied ever touching Doe inappropriately. Jones testified that Doe watched

television shows that he did not like, including a tabloid talk show that “describe[d] the

allegations along this nature.”

       Jones was present in court in December 2014 when Doe’s mother had the

following exchange with the court:

       “[Doe’s mother]: Your Honor.

       “THE COURT: Yes, ma’am.

       “[Doe’s mother]: Can I say something on the record, please?

       “THE COURT: Do you want to talk to your attorney first?

       “[Doe’s mother]: No.

       “THE COURT: All right.

       “[Doe’s mother]: I’d like to say that I lied to law enforcement. And I made false

allegations against Mr. Jones. And I told the alleged victim to do the same. And I told

her what to say to law enforcement.”

       Jones said that he stabbed himself because he was hurt about the false allegations

against him, and he wanted to lash out. He knew that if he took the pain out on anyone

other than himself, he would be sent to jail, so he stabbed himself five times in the chest.


                                             4
                                       DISCUSSION

       Jones argues that the court violated his constitutional right to present a defense by

excluding a portion of a letter that Doe’s mother wrote to him. He acknowledges that the

statements in the letter constituted hearsay, but he argues that they were admissible under

the hearsay exceptions for declarations against interest, declarations of state of mind, and

prior consistent statements. (Evid. Code, §§ 1230, 1236, 1250, 1251; unlabeled statutory

citations refer to this code.) He contends that trial counsel rendered ineffective assistance

by failing to raise that last theory of admissibility. We conclude that all of Jones’s

arguments lack merit.

I.     Additional Background

       The court admitted the December 2014 exchange between Doe’s mother and the

court under the hearsay exception for declarations against interest. Jones argued that

“along those lines” he wanted to use a letter that Doe’s mother had written to him while

she was in custody in October 2014. The portion of the letter that he was seeking to

admit stated: “I was tryna’ [sic] be evil, and it backfired. I’m sorry that I’ve caused so

much damage. I’ve hurt so many people, but you and my daughter have suffered the

most by my actions. . . . I wish I’d thought first, instead of getting mad and tryin’ [sic] to

get back at you.”

       Jones argued that the letter showed “some motivation and reason for the

fabrication of the allegations against him.” He contended that the letter was admissible

under the state of mind exception to the hearsay rule.




                                              5
       The court ruled that the letter was too vague to be admissible as either a

declaration against interest or a declaration of state of mind. The court noted that, in

contrast, the December 2014 statements were very clear.

II.    No Abuse of Discretion

       The court did not abuse its discretion by ruling that the hearsay exceptions were

inapplicable to the letter. (People v. Peoples (2016) 62 Cal.4th 718, 745 [decision to

exclude evidence is reviewed for abuse of discretion].)

       An out-of-court statement “offered to prove the truth of the matter stated” is

hearsay and is inadmissible unless authorized by a recognized exception. (§ 1200, subds.

(a), (b).) Section 1230 sets forth the exception for declarations against interest. A

hearsay statement is admissible under this exception if the declarant is unavailable and

the statement, “when made, was so far contrary to the declarant’s pecuniary or

proprietary interest, or so far subjected [the declarant] to the risk of civil or criminal

liability, . . . or created such a risk of making [the declarant] an object of hatred, ridicule,

or social disgrace in the community,” that a reasonable person in the declarant’s position

would not have made the statement unless it were true. (§ 1230.) In determining whether

a statement was against the declarant’s interest, “the court may take into account not just

the words but the circumstances under which they were uttered, the possible motivation

of the declarant, and the declarant’s relationship to the defendant.” (People v.

Frierson (1991) 53 Cal.3d 730, 745.) But in any case, the declaration must be

“‘specifically disserving to the interests of the declarant.’” (People v. Duarte (2000) 24

Cal.4th 603, 612.)


                                               6
       The court properly ruled that the statements in the letter did not qualify as

declarations against interest. Jones contends that the statements in the letter would have

subjected Doe’s mother to hatred, ridicule, or social disgrace in the community. But the

letter never identifies the purportedly evil conduct for which Doe’s mother was

apologizing. An apology for some unidentified act was not specifically disserving to her

social or penal interests. And because they did not specify what she did to cause her

remorse, the statements were also irrelevant and inadmissible on that ground. (§ 350

[only relevant evidence is admissible]; People v. Cowan (2010) 50 Cal.4th 401, 473,

fn. 25 [we review the court’s ruling, not the reasoning, and affirm if the evidentiary ruling

was correct on any ground].) Doe’s mother could have been apologizing for any number

of things having nothing to do with the charges against Jones.

       For the same reasons, the court properly ruled that the letter did not fall within the

exception for state of mind declarations. Section 1250 permits the admission of a hearsay

statement declaring the speaker’s “then existing” state of mind or emotion when offered

to prove the speaker’s state of mind or emotion, or when “offered to prove or explain acts

or conduct” of the speaker. (§ 1250, subds. (a)(1), (2).) Similarly, section 1251 permits

the admission of a hearsay statement declaring the speaker’s prior state of mind or

emotion when offered to prove those things. (§ 1251, subd. (b).) If offered to prove state

of mind, the speaker’s state of mind must “itself [be] an issue in the action” under both

sections. (§§ 1250, subd. (a)(1), 1251, subd. (b).)

       The declarations that Doe’s mother was sorry and wished she had thought first

might have been relevant if she had explained what she had done to inspire those


                                              7
emotions. Similarly, the declaration that she had been mad might have been relevant if

she had connected her anger to this case. But without any explanation to connect the

declarations to the facts of this case, her state of mind was not “an issue in the action.”

(§§ 1250, subd. (a)(1), 1251, subd. (b).)

       In any event, even if the court erred by excluding the letter under either hearsay

exception, any such error was harmless. Jones argues that the error violated his

constitutional right to present a defense, so we must apply the “harmless beyond a

reasonable doubt” standard. (Chapman v. California (1967) 386 U.S. 18, 24.) But an

evidentiary error violates a defendant’s constitutional right to present a defense only if it

amounts to a complete preclusion of a defense. (People v. Bacon (2010) 50 Cal.4th 1082,

1104, fn. 4.) If the court’s ruling “merely rejected certain evidence concerning the

defense,” we ask whether it is reasonably probable that the defendant would have

obtained a more favorable result absent the error. (People v. Bradford (1997) 15 Cal.4th

1229, 1325.)

       There is no such reasonable probability here. The jurors considered Doe’s

mother’s statements that she lied to law enforcement and told Doe to lie, and they

rejected Jones’s defense that Doe was lying. To the extent that the letter offered some

motive for Doe’s mother to fabricate allegations—she was mad at Jones and trying to be

evil—the evidence at trial already permitted a reasonable inference to that effect. Jones

testified that after years together, he and Doe’s mother separated in 2012 because he

impregnated another woman, and Doe’s mother threatened to put him in jail after she

found out about the other woman. That was the same year that Doe’s mother took Doe to


                                              8
the police station to report the abuse. Defense counsel drew the connection in closing

argument, telling the jurors: “We know in this case that they dated. They had fights, ups,

downs, they broke up. He had another girlfriend. He says that I was threatened, I will

put you in jail. Is it reasonable for someone in his position to be the victim of a false

claim? Of course.” He returned to that defense a little later, arguing: “[I]t’s very, very

difficult to prove up, to rule out that these allegations might have been false. We have

[Doe’s mother] saying I lied. We have evidence that he did have a girlfriend. He could

have made her pregnant. She was angry. If that makes sense to you, that’s reasonable

doubt.” The letter was thus largely cumulative of evidence already admitted at trial. The

jurors found Doe to be credible when she described the abuse that she suffered. It is not

reasonably probable that the vague statements of motive and remorse in the letter would

have changed that result.

         In sum, the court did not abuse its discretion by excluding the letter from Doe’s

mother, and any error was harmless.

III.     No Ineffective Assistance of Counsel

         Jones argues that the letter from Doe’s mother was also admissible as a prior

consistent statement under sections 1236 and 791. He asserts that his trial counsel’s

failure to raise that argument constituted ineffective assistance. The argument lacks

merit.

         To prevail on a claim of ineffective assistance, the defendant “must show that (1)

counsel’s representation was deficient, i.e., it fell below an objective standard of

reasonableness under prevailing professional norms; and (2) counsel’s deficient


                                                9
performance subjected the defendant to prejudice, i.e., there is a reasonable probability

that, but for counsel’s failings, the result would have been more favorable to the

defendant.” (In re Alvernaz (1992) 2 Cal.4th 924, 936-937; see also Strickland v.

Washington (1984) 466 U.S. 668, 688, 694.) Counsel does not perform deficiently by

failing to make a meritless argument. (People v. Ochoa (1998) 19 Cal.4th 353, 432.)

       Section 1236 sets forth the hearsay exception for prior consistent statements. It

states: “Evidence of a statement previously made by a witness is not made inadmissible

by the hearsay rule if the statement is consistent with [the witness’s] testimony at the

hearing and is offered in compliance with Section 791.” (§ 1236.) Section 791 permits

the introduction of a witness’s prior consistent statement if (1) the court has admitted

evidence of an inconsistent statement for the purpose of attacking the witness’s

credibility, or (2) “[a]n express or implied charge has been made that [the witness’s]

testimony at the hearing is recently fabricated or is influenced by bias or other improper

motive, and the statement was made before the bias, motive for fabrication, or other

improper motive is alleged to have arisen.” (§ 791, subds. (a), (b).)

       Here, any argument that the letter was admissible under sections 1236 and 791

was meritless, so counsel did not perform deficiently by failing to make the argument.

First, the statements in the letter were not consistent with the December 2014 oral

statements by Doe’s mother. Again, the letter did not explain why Doe’s mother was

apologizing or what she did that was purportedly evil. Her December 2014 statements

were entirely different in nature—she said that she had lied to law enforcement and had

instructed Doe to lie.


                                             10
       Second, section 1236 does not apply because Doe’s mother did not testify at trial.

(People v. Kopatz (2015) 61 Cal.4th 62, 84 (Kopatz).) By its plain terms, the section only

applies when the prior statement is consistent with the witness’s testimony “at the

hearing.” (§ 1236.) “‘[A]t the hearing’” means “the hearing at which the admissibility of

[her] prior consistent statements arose,” namely, the trial. (Kopatz, supra, at p. 84.) The

statements made by Doe’s mother in the letter could not possibly be consistent with her

testimony at trial, given that she did not testify. (Ibid.; accord People v. Hitchings (1997)

59 Cal.App.4th 915, 922 (Hitchings).)

       Third, the letter did not meet the foundational requirements for admissibility under

section 791. Jones contends that there was “[a]n express or implied charge” that Doe’s

mother had “recently fabricated” her statements exculpating Jones or that she was

“influenced by bias or other improper motive.” (§ 791, subd. (b).) Jones relies on the

following exchange between himself and the prosecutor at trial:

       “Q And the statement that your attorney read in court that [Doe’s mother] made in

court, did you guys talk about that before she made the statement?

       “A No.

       “Q And you do realize that is a very self-serving statement that she made, right?

       “A I don’t understand what you mean.

       “Q So if she says that she lied and she made [Doe] lie, there is no crime, she is no

accessory to any crime, there is not child abuse. [¶] So that statement was completely

self-serving for her; you understand that, right?”




                                             11
       The court overruled an objection to that question, and Jones answered: “If it’s the

truth, then how is it self-serving? It sounds to me like the truth is coming out.”

       It is true that the prosecutor implicitly charged Doe’s mother with fabricating her

statements and expressly charged her with possessing an improper motive for her

statements. But section 791 also requires that the witness have made the prior consistent

statement before the motive to fabricate or other improper motive arose. (§ 791, subd.

(b).) That requirement is not met here. Doe’s mother wrote the letter in October 2014

while in custody, after she and Jones were arrested in August or September 2013. By that

point, she had the same motive to fabricate the self-serving statements that she had in

December 2014—to avoid being punished for her role in Jones’s abuse. (Hitchings,

supra, 59 Cal.App.4th at p. 921 [defendant’s prior consistent statements were not

admissible because they occurred after his arrest, when he had a motive to fabricate

them].)

       In his reply brief, Jones argues for the first time that the letter was admissible

under section 1202, even if Doe’s mother did not testify at trial. We generally do not

consider arguments raised for the first time in the reply brief absent a showing of good

cause for failure to raise the issue earlier. (People v. Newton (2007) 155 Cal.App.4th

1000, 1005.) At any rate, the section 1202 argument fails on the merits. In relevant part,

section 1202 provides that any evidence offered to support the credibility of a hearsay

declarant “is admissible if it would have been admissible had the declarant been a

witness” at trial. (§ 1202.) While section 1202 permits admission of evidence supporting

the credibility of a hearsay declarant, it does not permit prior consistent statements to be


                                              12
offered for their truth—it is not a hearsay exception like section 1236. (Kopatz, supra, 61

Cal.4th at p. 86 [court erred by admitting prior consistent statements of hearsay declarant

“as substantive hearsay evidence” because they were admissible only to rebut the attack

on the declarant’s credibility].)

       To the extent that Jones argues the letter should have been admitted for the limited

purpose of bolstering Doe’s mother’s credibility, we are not persuaded. Section 1202

eliminates the requirement that Doe’s mother have testified at trial—it deals with hearsay

declarants and not witnesses “at the hearing”—but it otherwise imposes the same

conditions for admissibility that would apply to a trial witness. As discussed, the

conditions for admissibility of prior consistent statements were not met here: The letter

was not truly consistent with December 2014 statements by Doe’s mother, and she had a

motive to fabricate her statements in the letter, just as she did in December 2014.

       Finally, assuming for the sake of argument that counsel performed deficiently, we

see no reasonable probability that Jones would have achieved a more favorable result

absent counsel’s failings. The letter added little to the other evidence at trial showing that

Doe’s mother had a motive to lie to law enforcement about the abuse. And as for her

credibility, the letter also would have added little. The prosecutor would have attacked

the letter as self-serving in the same manner that she attacked the December 2014

statements.

       For all of these reasons, defense counsel did not render ineffective assistance by

failing to argue that the letter was admissible as a prior consistent statement.




                                             13
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIALS REPORTS

                                               MENETREZ
                                                          J.


We concur:

RAMIREZ
                    P. J.

RAPHAEL
                       J.




                                     14